           Case 1:19-cv-03322-VSB Document 12 Filed 02/11/20 Page 1 of 2
                                           U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza

       N   Y k N   Y k 10007


                                                    February 11, 2020

BY ELECTRONIC MAIL AND ECF

The Honorable Vernon S. Broderick
United States District Judge
United States Courthouse                                                           2/12/2020
40 Foley Square
New York, New York 10007

               Re:      United States v. Oneil Scott,
                        16 Cr. 029 (VSB); 19 Cv. 3322 (VSB)

Dear Judge Broderick:

       The Government writes to request a brief adjournment of the Government’s deadline to
respond to defendant Oneil Scott’s habeas petition, so that defense counsel may file a
supplemental affidavit setting forth additional facts.

       The defendant is serving a twenty-five year sentence, which was imposed in February
2019. On April 5, 2019, the defendant submitted the instant habeas petition. In May 2019, the
Court ordered the defendant to execute and return an informed consent form, waiving the
attorney-client privilege as to relevant communications, or to abandon his habeas petition. In
June 2019, the defendant signed and returned the informed consent form, waiving the privilege.

       The Court then ordered former defense counsel to submit an affidavit addressing the
defendant’s allegations of ineffective assistance of counsel. In November 2019, former defense
counsel submitted an affidavit to the Government addressing the allegations. The Government’s
response to the defendant’s habeas petition is due Wednesday, February 12, 2020.

        In reviewing the affidavit, the Government has realized that it does not address an
important fact: whether the defendant asked defense counsel to appeal his conviction at any point
before the 14-day appeal period had run. The Government has spoken with former defense
counsel, who has stated that she can submit a supplemental affidavit addressing this point within
a week.

        The Government therefore respectfully requests a two-week adjournment of its deadline
to respond to the defendant’s habeas petition, so that former defense counsel may submit a
supplemental affidavit, and the Government may incorporate this affidavit into its response.




                                               1
         Case 1:19-cv-03322-VSB Document 12 Filed 02/11/20 Page 2 of 2



Under this proposal, the new deadline for the Government’s opposition would be February 26,
2020.

       Thank you for your consideration of this request.


                                                   Respectfully submitted,

                                                   GEOFFREY S. BERMAN
                                                   United States Attorney

                                                By: /s/ Margaret Graham
                                                   Christopher J. DiMase
                                                   Margaret Graham
                                                   Jessica Feinstein
                                                   Assistant United States Attorney
                                                   Southern District of New York
                                                   (212) 637-2433/ -2923/ -1946


cc:    Bobbi Sternheim and Grainne O’Neill, Esqs. (by electronic mail)
       Oneil Scott, Register # 66195-019 (by United States mail)




                                               2
